Citation Nr: 1112676	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  06-35 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1977 to December 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The appeal was remanded for additional development in April 2009 and to fulfill a hearing request in July 2010.

The Board notes that the RO originally adjudicated the issue as two separate claims, i.e., entitlement to service connection for schizoaffective disorder and entitlement to service connection for generalized anxiety disorder.  However, during the course of the appeal, the medical evidence revealed additional diagnoses of acquired psychiatric disorders, to include depression, dysthymic disorder, adjustment disorder, and affective disorder. The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue as shown on the first page of this decision and acknowledges that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders, to include schizoaffective disorder and generalized anxiety disorder.

The Veteran attended a hearing in January 2009 before a Veterans Law Judge who is no longer a member of the Board.  A transcript of the hearing has been associated with the claims file.  He was offered an opportunity to attend a new hearing, and said hearing was scheduled for January 2011.  The Veteran failed to appear for the hearing.  Therefore, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board initially finds that a remand is necessary in order to obtain outstanding service treatment records.  In this regard, the Veteran has reported receiving mental health treatment at Lackland Air Force Base (AFB), Texas, while in service.  Service treatment records show a January 1978 notation indicating that he attended a follow-up mental health appointment at Wilford Hall Medical Center at Lackland AFB; however, records from the initial appointment are not contained in the claims file.  Therefore, it appears these records may be incomplete and, as such, a remand is required in order to procure any mental health treatment records that may have been filed separately from the Veteran's service treatment records.  

The Board also finds that a remand is necessary in order to afford the Veteran a VA examination and opinion in order to determine the nature and etiology of his acquired psychiatric disorder.   In this regard, he has alleged that his acquired psychiatric disorder began during service and has continued to the present time.  Additionally, in a May 2005 statement, Dr. Storey indicates that the Veteran suffered from anxiety that may be related to hydrocarbon fuel exposure while in the Air Force.  The Board notes that the Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) reflects that his primary military occupational specialty was fuels specialist, which he held for three years and eight months.  The record also contains an August 2005 psychological evaluation conducted by Dr. Fairchild in which he indicates that the Veteran experienced a disturbing traumatic event in the past, reportedly his military experience, which continues to distress him and produce recurrent episodes of anxiety.  Therefore, in light of the foregoing, the Board finds that the Veteran should be afforded a VA examination and opinion in order to ascertain the nature and etiology of his acquired psychiatric disorder.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records relevant to the Veteran's psychiatric treatment and/or evaluation from any pertinent facility at Lackland AFB, to include Wilford Hall Medical Center, for the period from December 1977 to April 1978, to specifically include January 1978, from any appropriate source, to include the National Personnel Records Center.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
 
2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  

For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include his in-service exposure to fuels.

The examiner should also indicate whether it is at least as likely as not that the Veteran manifested a psychosis (defined as brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder) within one year of his service discharge in December 1981 and, if so, to describe the manifestations.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology as well as Dr. Storey's May 2005 opinion and Dr. Fairchild's August 2005 psychological evaluation.  The rationale for any opinion offered should be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

